UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05447 AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 07-01-2009 - 06-30-2010 Item 1.Proxy Voting Record. Disciplined Growth 130/30 There were no matters relating to a portfolio security considered at any shareholder meetings held during the reporting period and with respect to which the registrant was entitled to vote. Equity Growth 130/30 There were no matters relating to a portfolio security considered at any shareholder meetings held during the reporting period and with respect to which the registrant was entitled to vote. Disciplined Growth 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect William L. Kimsey as a Director For For Management 1.2 Reelect Robert I. Lipp as a Director For For Management 1.3 Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For Against Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 16, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For For Management 5 Elect Director Shantanu Narayen For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. Amos For For Management 1.2 Elect Director John Shelby Amos II For For Management 1.3 Elect Director Paul S. Amos II For For Management 1.4 Elect Director Michael H. Armacost For For Management 1.5 Elect Director Kriss Cloninger III For For Management 1.6 Elect Director Joe Frank Harris For For Management 1.7 Elect Director Elizabeth J. Hudson For For Management 1.8 Elect Director Douglas W. Johnson For For Management 1.9 Elect Director Robert B. Johnson For For Management 1.10 Elect Director Charles B. Knapp For For Management 1.11 Elect Director E. Stephen Purdom, M.d. For For Management 1.12 Elect Director Barbara K. Rimer, PhD For For Management 1.13 Elect Director Marvin R. Schuster For For Management 1.14 Elect Director David Gary Thompson For For Management 1.15 Elect Director Robert L. Wright For For Management 1.16 Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Ratify Auditors For For Management ALCON INC. Ticker: ACL Security ID: H01301102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Allocation of Income and For Did Not Vote Management Dividends of CHF 3.95 per Share 3 Approve Discharge of Board and Senior For Did Not Vote Management Management 4 Ratify KPMG AG as Auditors For Did Not Vote Management 5 Ratify OBT AG as Special Auditors For Did Not Vote Management 6.1 Amend Articles Re: Share Certificates For Did Not Vote Management due to New Swiss Federal Act on Intermediated Securities 6.2 Amend Articles Re: Increase Board Terms For Did Not Vote Management to Four Years 7.1 Reelect Werner Bauer as Director For Did Not Vote Management 7.2 Reelect Francisco Castaner as Director For Did Not Vote Management 7.3 Reelect Lodewijk J.R. de Wink as For Did Not Vote Management Director ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael R. Gallagher For For Management 2 Elect Director Gavin S. Herbert For For Management 3 Elect Director Dawn Hudson For For Management 4 Elect Director Stephen J. Ryan, MD For For Management 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement For For Management Relating to the Removal of Directors 7 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 8 Reduce Supermajority Vote Requirement For For Management Relating to Amendments to Certificate of Incorporation 9 Amend Articles of Incorporation to For For Management Update and Simplify Provisions ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: JUL 31, 2009 Meeting Type: Special Record Date: JUN 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Alain Monie For For Management 6 Elect Director Thomas O. Ryder For For Management 7 Elect Director Patricia Q. Stonesifer For For Management 8 Ratify Auditors For For Management 9 Report on Political Contributions Against Against Shareholder AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dr. David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois De Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Dr. Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Dr. Rebecca M. Henderson For For Management 8 Elect Director Frank C. Herringer For For Management 9 Elect Director Dr. Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director Adm. J. Paul Reason, USN For For Management (Retired) 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Ratify Auditors For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Stock Retention/Holding Period Against For Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder ARCHER-DANIELS-MIDLAND COMPANY Ticker: ADM Security ID: 039483102 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George W. Buckley For For Management 1.2 Elect Director Mollie Hale Carter For For Management 1.3 Elect Director Donald E. Felsinger For For Management 1.4 Elect Director Victoria F. Haynes For For Management 1.5 Elect Director Antonio Maciel Neto For For Management 1.6 Elect Director Patrick J. Moore For For Management 1.7 Elect Director Thomas F. O'Neill For For Management 1.8 Elect Director Kelvin R. Westbrook For For Management 1.9 Elect Director Patricia A. Woertz For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Adopt ILO Based Code of Conduct Against Against Shareholder BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Blake E. Devitt For For Management 2 Elect Director John D. Forsyth For For Management 3 Elect Director Gail D. Fosler For For Management 4 Elect Director Carole J. Shapazian For For Management 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder BECKMAN COULTER, INC. Ticker: BEC Security ID: 075811109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Funari For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director William N. Kelly, Ph.D. For For Management 2 Ratify Auditors For For Management BED BATH & BEYOND INC. Ticker: BBBY Security ID: 075896100 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Warren Eisenberg For For Management 2 Elect Director Leonard Feinstein For For Management 3 Elect Director Steven H. Temares For For Management 4 Elect Director Dean S. Adler For For Management 5 Elect Director Stanley F. Barshay For For Management 6 Elect Director Klaus Eppler For For Management 7 Elect Director Patrick R. Gaston For For Management 8 Elect Director Jordan Heller For For Management 9 Elect Director Victoria A. Morrison For For Management 10 Ratify Auditors For For Management BIG LOTS, INC. Ticker: BIG Security ID: 089302103 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey P. Berger For For Management 1.2 Elect Director Steven S. Fishman For For Management 1.3 Elect Director Peter J. Hayes For For Management 1.4 Elect Director David T. Kollat For For Management 1.5 Elect Director Brenda J. Lauderback For For Management 1.6 Elect Director Philip E. Mallott For For Management 1.7 Elect Director Russell Solt For For Management 1.8 Elect Director James R. Tener For For Management 1.9 Elect Director Dennis B. Tishkoff For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Adopt Majority Voting for Uncontested For Against Management Election of Directors 5 Require Advance Notice for Shareholder For Against Management Director Nominations 6 Ratify Auditors For For Management BIOMARIN PHARMACEUTICAL INC. Ticker: BMRN Security ID: 09061G101 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jean-Jacques Bienaime For For Management 1.2 Elect Director Miachael Grey For For Management 1.3 Elect Director Elaine J. Heron, Ph.D. For For Management 1.4 Elect Director Pierre Lapalme For For Management 1.5 Elect Director V. Bryan Lawlis, Ph.D. For For Management 1.6 Elect Director Alan J. Lewis, Ph.D. For For Management 1.7 Elect Director Richard Meier For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Abdlatif Yousef Al-Hamad For For Management 1.2 Elect Director Mathis Cabiallavetta For For Management 1.3 Elect Director Dennis D. Dammerman For For Management 1.4 Elect Director Robert E. Diamond, Jr. For For Management 1.5 Elect Director David H. Komansky For For Management 1.6 Elect Director James E. Rohr For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director John E. Major For For Management 1.5 Elect Director Scott A. McGregor For For Management 1.6 Elect Director William T. Morrow For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management BRUKER CORPORATION Ticker: BRKR Security ID: 116794108 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wolf-Dieter Emmerich For For Management 1.2 Elect Director Brenda J. Furlong For For Management 1.3 Elect Director Frank H. Laukien For Withhold Management 1.4 Elect Director Richard A. Packer For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CARLISLE COMPANIES INCORPORATED Ticker: CSL Security ID: 142339100 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robin J. Adams For For Management 2 Elect Director Robin S. Callahan For For Management 3 Elect Director David A. Roberts For For Management 4 Ratify Auditors For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Dillon For For Management 1.2 Elect Director Juan Gallardo For For Management 1.3 Elect Director William A. Osborn For For Management 1.4 Elect Director Edward B. Rust, Jr. For For Management 1.5 Elect Director Susan C. Schwab For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Declassify the Board of Directors For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Amend Human Rights Policy Against Against Shareholder 8 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Edward A. Schmitt For For Management 2 Ratify Auditors For For Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley C. Irwin For For Management 1.2 Elect Director Jeffrey A. Levick For For Management 1.3 Elect Director Arthur B. Winkleblack For For Management 2 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: 172967101 Meeting Date: JUL 24, 2009 Meeting Type: Written Consent Record Date: JUN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Certificate of Incorporation to For For Management Approve Dividend Blocker Amendment 2 Amend Certificate of Incorporation to For For Management Approve Director Amendment 3 Amend Certificate of Incorporation to For Against Management Approve Retirement Amendment 4 Increase Authorized Preferred Stock For Against Management CITIGROUP INC. Ticker: C Security ID: 172967101 Meeting Date: SEP 2, 2009 Meeting Type: Written Consent Record Date: JUL 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Reverse Stock Split For For Management 3 Amend Certificate of Incorporation to For Against Management Eliminate Voting Rights of Common Stock that Relates to Outstanding Series of Preferred Stock COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Jide Zeitlin For For Management 2 Amend Omnibus Stock Plan For For Management 3 Report on Ending Use of Animal Fur in Against Against Shareholder Products COCA-COLA COMPANY, THE Ticker: KO Security ID: 191216100 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Cathleen P. Black For For Management 4 Elect Director Barry Diller For For Management 5 Elect Director Alexis M. Herman For For Management 6 Elect Director Muhtar Kent For For Management 7 Elect Director Donald R. Keough For For Management 8 Elect Director Maria Elena Lagomasino For For Management 9 Elect Director Donald F. McHenry For For Management 10 Elect Director Sam Nunn For For Management 11 Elect Director James D. Robinson III For For Management 12 Elect Director Peter V. Ueberroth For For Management 13 Elect Director Jacob Wallenberg For For Management 14 Elect Director James B. Williams For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Require Independent Board Chairman Against For Shareholder 18 Performance-Based Equity Awards Against For Shareholder 19 Publish Report on Chemical Bisphenol A Against For Shareholder (BPA) COCA-COLA ENTERPRISES INC. Ticker: CCE Security ID: 191219104 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Phillip Humann For For Management 1.2 Elect Director Suzanne B. Labarge For For Management 1.3 Elect Director Veronique Morali For Withhold Management 1.4 Elect Director Phoebe A. Wood For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Klein For For Management 2 Elect Director Lakshmi Narayanan For For Management 3 Elect Director Maureen Breakiron-Evans For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Cahill For For Management 2 Elect Director Ian Cook For For Management 3 Elect Director Helene D. Gayle For For Management 4 Elect Director Ellen M. Hancock For For Management 5 Elect Director Joseph Jimenez For For Management 6 Elect Director David W. Johnson For For Management 7 Elect Director Richard J. Kogan For For Management 8 Elect Director Delano E. Lewis For For Management 9 Elect Director J. Pedro Reinhard For For Management 10 Elect Director Stephen I. Sadove For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 13 Report on Charitable Contributions Against Against Shareholder 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CONAGRA FOODS INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephen G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For For Management 1.4 Elect Director Joie A. Gregor For For Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director W.g. Jurgensen For For Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For For Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management CONSTELLATION ENERGY GROUP, INC. Ticker: CEG Security ID: 210371100 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Yves C. de Balmann For For Management 2 Elect Director Ann C. Berzin For For Management 3 Elect Director James T. Brady For For Management 4 Elect Director Daniel Camus For For Management 5 Elect Director James R. Curtiss For For Management 6 Elect Director Freeman A. Hrabowski, For For Management III 7 Elect Director Nancy Lampton For For Management 8 Elect Director Robert J. Lawless For For Management 9 Elect Director Mayo A. Shattuck, III For For Management 10 Elect Director John L. Skolds For For Management 11 Elect Director Michael D. Sullivan For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Require Independent Board Chairman Against Against Shareholder CORINTHIAN COLLEGES, INC. Ticker: COCO Security ID: 218868107 Meeting Date: NOV 17, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. St. Pierre For Withhold Management 1.2 Elect Director Linda Arey Skladany For For Management 1.3 Elect Director Robert Lee For For Management 2 Ratify Auditors For For Management CORN PRODUCTS INTERNATIONAL, INC. Ticker: CPO Security ID: 219023108 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ilene S. Gordon For For Management 1.2 Elect Director Karen L. Hendricks For Withhold Management 1.3 Elect Director Barbara A. Klein For For Management 1.4 Elect Director Dwayne A. Wilson For For Management 2 Declassify the Board of Directors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management D.R. HORTON, INC. Ticker: DHI Security ID: 23331A109 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald R. Horton For For Management 1.2 Elect Director Bradley S. Anderson For For Management 1.3 Elect Director Michael R. Buchanan For For Management 1.4 Elect Director Michael W. Hewatt For For Management 1.5 Elect Director Bob G. Scott For For Management 1.6 Elect Director Donald J. Tomnitz For For Management 1.7 Elect Director Bill W. Wheat For For Management 2 Approve Shareholder Rights Plan (Poison For Against Management Pill) 3 Ratify Auditors For For Management DATA DOMAIN, INC. Ticker: DDUP Security ID: 23767P109 Meeting Date: JUL 2, 2009 Meeting Type: Annual Record Date: JUN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald D. Bernal For For Management 1.2 Elect Director Aneel Bhusri For Withhold Management 1.3 Elect Director Jeffrey A. Miller For For Management 2 Ratify Auditors For For Management DECKERS OUTDOOR CORPORATION Ticker: DECK Security ID: 243537107 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angel R. Martinez For For Management 1.2 Elect Director Rex A. Licklider For For Management 1.3 Elect Director John M. Gibbons For For Management 1.4 Elect Director John G. Perenchio For For Management 1.5 Elect Director Maureen Conners For For Management 1.6 Elect Director Tore Steen For For Management 1.7 Elect Director Ruth M. Owades For For Management 1.8 Elect Director Karyn O. Barsa For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management DIRECTV Ticker: DTV Security ID: 25490A101 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil R. Austrian For For Management 1.2 Elect Director Ralph F. Boyd, Jr. For For Management 1.3 Elect Director Paul A. Gould For For Management 1.4 Elect Director Charles R. Lee For For Management 1.5 Elect Director Peter A. Lund For For Management 1.6 Elect Director Gregory B. Maffei For For Management 1.7 Elect Director John C. Malone For For Management 1.8 Elect Director Nancy S. Newcomb For For Management 1.9 Elect Director Haim Saban For For Management 1.10 Elect Director Michael D. White For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder DISH NETWORK CORPORATION Ticker: DISH Security ID: 25470M109 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Defranco For Withhold Management 1.2 Elect Director Cantey Ergen For Withhold Management 1.3 Elect Director Charles W. Ergen For Withhold Management 1.4 Elect Director Steven R. Goodbarn For For Management 1.5 Elect Director Gary S. Howard For For Management 1.6 Elect Director David K. Moskowitz For Withhold Management 1.7 Elect Director Tom A. Ortolf For For Management 1.8 Elect Director Carl E. Vogel For Withhold Management 2 Ratify Auditors For For Management 3 Other Business For Against Management DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Ray Compton For For Management 1.2 Elect Director Conrad M. Hall For For Management 1.3 Elect Director Lemuel E. Lewis For For Management 1.4 Elect Director Bob Sasser For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management EASTMAN CHEMICAL COMPANY Ticker: EMN Security ID: 277432100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary E. Anderson For For Management 2 Elect Director Renee J. Hornbaker For For Management 3 Elect Director Thomas H. McLain For For Management 4 Ratify Auditors For For Management 5 Provide Right to Call Special Meeting For For Management 6 Declassify the Board of Directors Against For Shareholder EATON CORPORATION Ticker: ETN Security ID: 278058102 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Todd M. Bluedorn For For Management 2 Elect Director Christopher M. Connor For For Management 3 Elect Director Michael J. Critelli For For Management 4 Elect Director Charles E. Golden For For Management 5 Elect Director Ernie Green For For Management 6 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Alvarez For For Management 2 Elect Director W. Bischoff For For Management 3 Elect Director R.D. Hoover For For Management 4 Elect Director F.G. Prendergast For For Management 5 Elect Director K.P. Seifert For For Management 6 Ratify Auditors For For Management 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 10 Prohibit CEOs from Serving on Against Against Shareholder Compensation Committee 11 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation EV3 INC. Ticker: EVVV Security ID: 26928A200 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John K. Bakewell For For Management 2 Elect Director Richard B. Emmitt For For Management 3 Elect Director Douglas W. Kohrs For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Ratify Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.C. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 5 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 7 Adopt Policy on Human Right to Water Against Against Shareholder 8 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 9 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals from Against Against Shareholder Products and Operations 13 Report on Risks of Alternative Against Against Shareholder Long-term Fossil Fuel Demand Estimates F5 NETWORKS, INC. Ticker: FFIV Security ID: 315616102 Meeting Date: MAR 11, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Deborah L. Bevier For For Management 2 Elect Director Alan J. Higginson For For Management 3 Elect Director John McAdam For For Management 4 Ratify Auditors For For Management FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Butler For For Management 1.2 Elect Director Kimberly A. Casiano For For Management 1.3 Elect Director Anthony F. Earley, Jr. For Withhold Management 1.4 Elect Director Edsel B. Ford II For For Management 1.5 Elect Director William Clay Ford, Jr. For For Management 1.6 Elect Director Richard A. Gephardt For For Management 1.7 Elect Director Irvine O. Hockaday, Jr. For For Management 1.8 Elect Director Richard A. Manoogian For Withhold Management 1.9 Elect Director Ellen R. Marram For For Management 1.10 Elect Director Alan Mulally For For Management 1.11 Elect Director Homer A. Neal For For Management 1.12 Elect Director Gerald L. Shaheen For For Management 1.13 Elect Director John L. Thornton For For Management 2 Ratify Auditors For For Management 3 Adopt NOL Rights Plan (NOL Pill) For Against Management 4 Disclose Prior Government Service Against Against Shareholder 5 Adopt Recapitalization Plan Against For Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 8 Prohibit Energy Projects Only Concerned Against Against Shareholder With CO2 Reduction FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B.M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Request Director Nominee with Against For Shareholder Environmental Qualifications 5 Stock Retention/Holding Period Against For Shareholder GAMCO INVESTORS, INC. Ticker: GBL Security ID: 361438104 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mario J. Gabelli For Withhold Management 1.2 Elect Director Edwin L. Artzt For For Management 1.3 Elect Director Raymond C. Avansino, Jr. For For Management 1.4 Elect Director Richard L. Bready For For Management 1.5 Elect Director Eugene R. McGrath For For Management 1.6 Elect Director Robert S. Prather, Jr. For For Management 1.7 Elect Director Elisa M. Wilson For Withhold Management 2 Ratify Auditors For For Management GAP, INC., THE Ticker: GPS Security ID: 364760108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adrian D.P. Bellamy For For Management 1.2 Elect Director Domenico De Sole For For Management 1.3 Elect Director Robert J. Fisher For For Management 1.4 Elect Director William S. Fisher For For Management 1.5 Elect Director Bob L. Martin For For Management 1.6 Elect Director Jorge P. Montoya For For Management 1.7 Elect Director Glenn K. Murphy For For Management 1.8 Elect Director James M. Schneider For For Management 1.9 Elect Director Mayo A. Shattuck III For For Management 1.10 Elect Director Kneeland C. Youngblood For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management GARMIN LTD. Ticker: GRMN Security ID: G37260109 Meeting Date: MAY 20, 2010 Meeting Type: Annual/Special Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Country of Incorporation to For For Management Switzerland 2 Adjourn Meeting For For Management 1.1 Elect Gene M. Betts as a Director For For Management 1.2 Elect Thomas P. Poberezny as a Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Transact Other Business (Non-Voting) None None Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder GLOBAL PAYMENTS, INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 30, 2009 Meeting Type: Annual Record Date: AUG 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex W. Hart For For Management 1.2 Elect Director William I. Jacobs For For Management 1.3 Elect Director Alan M. Silberstein For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against Against Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations GRACO INC. Ticker: GGG Security ID: 384109104 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Kevin Gilligan For Withhold Management 1.2 Elect Director William G. Van Dyke For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Require a Majority Vote for the Against Against Shareholder Election of Directors H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 24, 2009 Meeting Type: Annual Record Date: AUG 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director Thomas M. Bloch For For Management 1.3 Elect Director Richard C. Breeden For For Management 1.4 Elect Director Robert A. Gerard For For Management 1.5 Elect Director Len J. Lauer For For Management 1.6 Elect Director David B. Lewis For For Management 1.7 Elect Director Tom D. Seip For For Management 1.8 Elect Director L. Edward Shaw, Jr. For For Management 1.9 Elect Director Russell P. Smyth For For Management 1.10 Elect Director Christianna Wood For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management HEALTHSOUTH CORP. Ticker: HLS Security ID: 421924309 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward A. Blechschmidt For For Management 1.2 Elect Director John W. Chidsey For For Management 1.3 Elect Director Donald L. Correll For For Management 1.4 Elect Director Yvonne M. Curl For For Management 1.5 Elect Director Charles M. Elson For For Management 1.6 Elect Director Jay Grinney For For Management 1.7 Elect Director Jon F. Hanson For For Management 1.8 Elect Director Leo I. Higdon, Jr. For For Management 1.9 Elect Director John E. Maupin, Jr. For For Management 1.10 Elect Director L. Edward Shaw, Jr. For For Management 2 Ratify Auditors For For Management HERSHEY COMPANY, THE Ticker: HSY Security ID: 427866108 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director Robert F. Cavanaugh For For Management 1.3 Elect Director Charles A. Davis For For Management 1.4 Elect Director James E. Nevels For For Management 1.5 Elect Director Thomas J. Ridge For For Management 1.6 Elect Director David L. Shedlarz For For Management 1.7 Elect Director David J. West For For Management 1.8 Elect Director LeRoy S. Zimmerman For For Management 2 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Company Request on Advisory Vote on For For Management Executive Compensation HILL-ROM HOLDINGS, INC. Ticker: HRC Security ID: 431475102 Meeting Date: MAR 4, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Giertz For For Management 1.2 Elect Director Katherine S. Napier For For Management 1.3 Elect Director Ronald A. Malone For For Management 1.4 Elect Director Eduardo R. Menasce For For Management 1.5 Elect Director John J. Greisch For For Management 2 Declassify the Board of Directors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For For Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Provide for Cumulative Voting Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Directors David J. Bronczek For For Management 1.2 Elect Directors Lynn Laverty Elsenhans For For Management 1.3 Elect Directors John V. Faraci For For Management 1.4 Elect Directors Stacey J. Mobley For For Management 1.5 Elect Directors John L. Townsend, III For For Management 1.6 Elect Directors William G. Walter For For Management 1.7 Elect Directors J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management INTUITIVE SURGICAL, INC. Ticker: ISRG Security ID: 46120E602 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan J. Levy For For Management 1.2 Elect Director Eric H. Halvorson For For Management 1.3 Elect Director Amal M. Johnson For For Management 2 Approve Stock Option Plan For Against Management ITT CORPORATION Ticker: ITT Security ID: 450911102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Loranger For For Management 1.2 Elect Director Curtis J. Crawford For For Management 1.3 Elect Director Christina A. Gold For For Management 1.4 Elect Director Ralph F. Hake For For Management 1.5 Elect Director John J. Hamre For For Management 1.6 Elect Director Paul J. Kern For For Management 1.7 Elect Director Frank T. MacInnis For For Management 1.8 Elect Director Surya N. Mohapatra For For Management 1.9 Elect Director Linda S. Sanford For For Management 1.10 Elect Director Markos I. Tambakeras For For Management 2 Ratify Auditors For For Management 3 Report on Foreign Military Sales Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ITT EDUCATIONAL SERVICES, INC. Ticker: ESI Security ID: 45068B109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John F. Cozzi For For Management 2 Elect Director Kevin M. Modany For For Management 3 Elect Director Lloyd G. Waterhouse For For Management 4 Ratify Auditors For For Management J.CREW GROUP, INC. Ticker: JCG Security ID: 46612H402 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Heather Resiman For For Management 1.2 Elect Director David House For For Management 1.3 Elect Director Stuart Sloan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Report on Collateral in Derivatives Against Against Shareholder Trading 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against Against Shareholder KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director Dennis R. Beresford For For Management 3 Elect Director John F. Bergstrom For For Management 4 Elect Director Abelardo E. Bru For For Management 5 Elect Director Robert W. Decherd For For Management 6 Elect Director Thomas J. Falk For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratification Of Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings KOHL'S CORPORATION Ticker: KSS Security ID: 500255104 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Boneparth For For Management 2 Elect Director Steven A. Burd For For Management 3 Elect Director John F. Herma For For Management 4 Elect Director Dale E. Jones For For Management 5 Elect Director William S. Kellogg For For Management 6 Elect Director Kevin Mansell For For Management 7 Elect Director Frank V. Sica For For Management 8 Elect Director Peter M. Sommerhauser For For Management 9 Elect Director Stephanie A. Streeter For For Management 10 Elect Director Nina G. Vaca For For Management 11 Elect Director Stephen E. Watson For For Management 12 Ratify Auditors For For Management 13 Approve Omnibus Stock Plan For Against Management 14 Reduce Supermajority Vote Requirement Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder LEGGETT & PLATT, INCORPORATED Ticker: LEG Security ID: 524660107 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert E. Brunner For For Management 2 Elect Director Ralph W. Clark For For Management 3 Elect Director R. Ted Enloe, III For Against Management 4 Elect Director Richard T. Fisher For Against Management 5 Elect Director Matthew C. Flanigan For For Management 6 Elect Director Karl G. Glassman For For Management 7 Elect Director Ray A. Griffith For For Management 8 Elect Director David S. Haffner For For Management 9 Elect Director Joseph W. McClanathan For For Management 10 Elect Director Judy C. Odom For Against Management 11 Elect Director Maurice E. Purnell, Jr. For For Management 12 Elect Director Phoebe A. Wood For Against Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity LENDER PROCESSING SERVICES, INC. Ticker: LPS Security ID: 52602E102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Carbiener For For Management 1.2 Elect Director A.R. (Pete) Carpenter For Withhold Management 1.3 Elect Director John F. Farrell, Jr. For For Management 2 Ratify Auditors For For Management LSI CORP Ticker: LSI Security ID: 502161102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles A. Haggerty For For Management 2 Elect Director Richard S. Hill For For Management 3 Elect Director John H.f. Miner For For Management 4 Elect Director Arun Netravali For For Management 5 Elect Director Matthew J. O Rourke For For Management 6 Elect Director Gregorio Reyes For For Management 7 Elect Director Michael G. Strachan For For Management 8 Elect Director Abhijit Y. Talwalkar For For Management 9 Elect Director Susan M. Whitney For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Amend Qualified Employee Stock Purchase For For Management Plan LUBRIZOL CORPORATION, THE Ticker: LZ Security ID: 549271104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward P. Campbell For For Management 1.2 Elect Director James L. Hambrick For For Management 1.3 Elect Director Gordon D. Harnett For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management LULULEMON ATHLETICA INC. Ticker: LULU Security ID: 550021109 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas G. Stemberg For For Management 1.2 Elect Director Dennis J. Wilson For For Management 2 Ratify Auditors For For Management MARVEL ENTERTAINMENT, INC. Ticker: MVL Security ID: 57383T103 Meeting Date: DEC 31, 2009 Meeting Type: Special Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Walter E. Massey For For Management 2 Elect Director John W. Rogers, Jr. For For Management 3 Elect Director Roger W. Stone For For Management 4 Elect Director Miles D. White For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 7 Reduce Supermajority Vote Requirement Against For Shareholder 8 Require Suppliers to Adopt CAK Against Against Shareholder 9 Adopt Cage-Free Eggs Purchasing Policy Against Against Shareholder MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen W. Golsby For For Management 1.2 Elect Director Dr. Steven M. Altschuler For Withhold Management 1.3 Elect Director Howard B. Bernick For For Management 1.4 Elect Director James M. Cornelius For For Management 1.5 Elect Director Peter G. Ratcliffe For For Management 1.6 Elect Director Dr. Elliott Sigal For For Management 1.7 Elect Director Robert S. Singer For For Management 1.8 Elect Director Kimberly A. Casiano For For Management 1.9 Elect Director Anna C. Catalano For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard W. Barker, Jr. For For Management 2 Elect Director John L. Cassis For For Management 3 Elect Director Michael Goldstein For For Management 4 Elect Director Charles M. Lillis For For Management 5 Elect Director Myrtle S. Potter For For Management 6 Elect Director William L. Roper For For Management 7 Elect Director David B. Snow, Jr. For For Management 8 Elect Director David D. Stevens For Against Management 9 Elect Director Blenda J. Wilson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 27, 2009 Meeting Type: Annual Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director William A. Hawkins For For Management 1.4 Elect Director S. Ann Jackson For For Management 1.5 Elect Director Denise M. O'Leary For For Management 1.6 Elect Director Robert C. Pozen For For Management 1.7 Elect Director Jean-pierre Rosso For For Management 1.8 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Omnibus Stock Plan For Against Management MGM MIRAGE Ticker: MGM Security ID: 552953101 Meeting Date: AUG 4, 2009 Meeting Type: Annual Record Date: JUN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Baldwin For Withhold Management 1.2 Elect Director Willie D. Davis For Withhold Management 1.3 Elect Director Kenny C. Guinn For Withhold Management 1.4 Elect Director Alexander M. Haig, Jr For Withhold Management 1.5 Elect Director Alexis M. Herman For Withhold Management 1.6 Elect Director Roland Hernandez For Withhold Management 1.7 Elect Director Gary N. Jacobs For Withhold Management 1.8 Elect Director Kirk Kerkorian For Withhold Management 1.9 Elect Director Anthony Mandekic For Withhold Management 1.10 Elect Director Rose Mckinney-james For Withhold Management 1.11 Elect Director James J. Murren For Withhold Management 1.12 Elect Director Daniel J. Taylor For Withhold Management 1.13 Elect Director Melvin B. Wolzinger For Withhold Management 2 Ratify Auditors For For Management 3 Prepare Sustainability Report None For Shareholder 4 Other Business None Against Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For Against Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director James H. Hance, Jr. For For Management 6 Elect Director Nobuyuki Hirano For For Management 7 Elect Director C. Robert Kidder For For Management 8 Elect Director John J. Mack For For Management 9 Elect Director Donald T. Nicolaisen For For Management 10 Elect Director Charles H. Noski For For Management 11 Elect Director Hutham S. Olayan For For Management 12 Elect Director O. Griffith Sexton For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Stock Retention/Holding Period Against Against Shareholder 19 Require Independent Board Chairman Against Against Shareholder 20 Report on Pay Disparity Against Against Shareholder 21 Claw-back of Payments under Against Against Shareholder Restatements MSC INDUSTRIAL DIRECT CO., INC. Ticker: MSM Security ID: 553530106 Meeting Date: JAN 14, 2010 Meeting Type: Annual Record Date: NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mitchell Jacobson For For Management 1.2 Elect Director David Sandler For For Management 1.3 Elect Director Charles Boehlke For For Management 1.4 Elect Director Roger Fradin For Withhold Management 1.5 Elect Director Louise Goeser For Withhold Management 1.6 Elect Director Denis Kelly For Withhold Management 1.7 Elect Director Philip Peller For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management MYRIAD GENETICS, INC. Ticker: MYGN Security ID: 62855J104 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Henderson For For Management 1.2 Elect Director S. Louise Phanstiel For For Management 2 Amend Stock Option Plan For Against Management 3 Ratify Auditors For For Management NATIONAL INSTRUMENTS CORPORATION Ticker: NATI Security ID: 636518102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James J. Truchard For For Management 1.2 Elect Director John M. Berra For For Management 2 Approve Restricted Stock Plan For Against Management 3 Ratify Auditors For For Management NATIONAL SEMICONDUCTOR CORPORATION Ticker: NSM Security ID: 637640103 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian L. Halla For For Management 1.2 Elect Director Steven R. Appleton For For Management 1.3 Elect Director Gary P. Arnold For For Management 1.4 Elect Director Richard J. Danzig For For Management 1.5 Elect Director John T. Dickson For For Management 1.6 Elect Director Robert J. Frankenberg For For Management 1.7 Elect Director Modesto A. Maidique For For Management 1.8 Elect Director Edward R. McCracken For For Management 1.9 Elect Director Roderick C. McGeary For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Approve Repricing of Options For For Management NAVISTAR INTERNATIONAL CORP. Ticker: NAV Security ID: 63934E108 Meeting Date: FEB 16, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eugenio Clariond For For Management 1.2 Elect Director Diane H. Gulyas For For Management 1.3 Elect Director William H. Osborne For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For Against Management NETFLIX, INC. Ticker: NFLX Security ID: 64110L106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Haley For For Management 1.2 Elect Director Gregory S. Stanger For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan NEUSTAR, INC. Ticker: NSR Security ID: 64126X201 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gareth C.C. Chang For For Management 1.2 Elect Director Jeffrey E. Ganek For For Management 1.3 Elect Director Hellene S. Runtagh For For Management 2 Ratify Auditors For For Management NEWMARKET CORPORATION Ticker: NEU Security ID: 651587107 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis L. Cothran For For Management 1.2 Elect Director Mark M. Gambill For For Management 1.3 Elect Director Bruce C. Gottwald For For Management 1.4 Elect Director Thomas E. Gottwald For For Management 1.5 Elect Director Patrick D. Hanley For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Charles B. Walker For For Management 2 Ratify Auditors For For Management NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Glen A. Barton For For Management 2 Elect Director Vincent A. Calarco For For Management 3 Elect Director Joseph A. Carrabba For For Management 4 Elect Director Noreen Doyle For For Management 5 Elect Director Veronica M. Hagen For For Management 6 Elect Director Michael S. Hamson For For Management 7 Elect Director Richard T. O'Brien For For Management 8 Elect Director John B. Prescott For For Management 9 Elect Director Donald C. Roth For For Management 10 Elect Director James V. Taranik For For Management 11 Elect Director Simon Thompson For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Require a Majority Vote for the Against Against Shareholder Election of Directors NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: OCT 29, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Gordon T. Hall For Did Not Vote Management 1.2 Director Jon A. Marshall For Did Not Vote Management 2 Approval Of The Amendment And For Did Not Vote Management Restatement Of The Noble Corporation 1991 Stock Option And Restricted Stock Plan effective As Of October 29, 2009 NORDSTROM, INC. Ticker: JWN Security ID: 655664100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Phyllis J. Campbell For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Robert G. Miller For For Management 4 Elect Director Blake W. Nordstrom For For Management 5 Elect Director Erik B. Nordstrom For For Management 6 Elect Director Peter E. Nordstrom For For Management 7 Elect Director Philip G. Satre For For Management 8 Elect Director Robert D. Walter For For Management 9 Elect Director Alison A. Winter For For Management 10 Approve Omnibus Stock Plan For Against Management 11 Ratify Auditors For For Management NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director E.J. "Jake" Garn For For Management 1.4 Elect Director M. Truman Hunt For For Management 1.5 Elect Director Andrew D. Lipman For Withhold Management 1.6 Elect Director Steven J. Lund For For Management 1.7 Elect Director Patricia A. Negron For For Management 1.8 Elect Director Thomas R. Pisano For For Management 1.9 Elect Director Blake M. Roney For For Management 1.10 Elect Director Sandra N. Tillotson For For Management 1.11 Elect Director David D. Ussery For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Gaither For For Management 1.2 Elect Director Jen-Hsun Huang For For Management 1.3 Elect Director A. Brooke Seawell For For Management 2 Ratify Auditors For For Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Donald L. Lucas For For Management 1.11 Elect Director Charles E. Phillips, Jr. For For Management 1.12 Elect Director Naomi O. Seligman For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder OSHKOSH CORP. Ticker: OSK Security ID: 688239201 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. William Andersen For For Management 2 Elect Director Robert G. Bohn For For Management 3 Elect Director Richard M. Donnelly For For Management 4 Elect Director Frederick M. Franks, Jr. For For Management 5 Elect Director Michael W. Grebe For For Management 6 Elect Director John J. Hamre For For Management 7 Elect Director Kathleen J. Hempel For For Management 8 Elect Director Harvey N. Medvin For For Management 9 Elect Director J. Peter Mosling, Jr. For For Management 10 Elect Director Craig P. Omtvedt For For Management 11 Elect Director Richard G. Sim For For Management 12 Elect Director Charles L. Szews For For Management 13 Ratify Auditors For For Management 14 Require a Majority Vote for the Against Against Shareholder Election of Directors PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry J. Franklin For For Management 1.2 Elect Director Charles J. Chapman, III For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management PEABODY ENERGY CORPORATION Ticker: BTU Security ID: 704549104 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director William A. Coley For For Management 1.3 Elect Director William E. James For For Management 1.4 Elect Director Robert B. Karn, III For For Management 1.5 Elect Director M. Frances Keeth For For Management 1.6 Elect Director Henry E. Lentz For For Management 1.7 Elect Director Robert A. Malone For For Management 1.8 Elect Director William C. Rusnack For For Management 1.9 Elect Director John F. Turner For For Management 1.10 Elect Director Alan H. Washkowitz For For Management 2 Ratify Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For For Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For Against Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rakesh Gangwal For For Management 2 Elect Director Robert F. Moran For For Management 3 Elect Director Barbara A. Munder For For Management 4 Elect Director Thomas G. Stemberg For For Management 5 Ratify Auditors For For Management 6 Amend Executive Incentive Bonus Plan For For Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols PNC FINANCIAL SERVICES GROUP, INC., THE Ticker: PNC Security ID: 693475105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Paul W. Chellgren For For Management 4 Elect Director Robert N. Clay For For Management 5 Elect Director Kay Coles James For For Management 6 Elect Director Richard B. Kelson For For Management 7 Elect Director Bruce C. Lindsay For For Management 8 Elect Director Anthony A. Massaro For For Management 9 Elect Director Jane G. Pepper For For Management 10 Elect Director James E. Rohr For For Management 11 Elect Director Donald J. Shepard For For Management 12 Elect Director Lorene K. Steffes For For Management 13 Elect Director Dennis F. Strigl For For Management 14 Elect Director Stephen G. Thieke For For Management 15 Elect Director Thomas J. Usher For For Management 16 Elect Director George H. Walls, Jr. For For Management 17 Elect Director Helge H. Wehmeier For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 20 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 21 TARP Related Compensation Against For Shareholder POLO RALPH LAUREN CORP. Ticker: RL Security ID: 731572103 Meeting Date: AUG 6, 2009 Meeting Type: Annual Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank A. Bennack, Jr For For Management 1.2 Elect Director Joel L. Fleishman For For Management 1.3 Elect Director Steven P. Murphy For For Management 2 Ratify Auditors For For Management PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management 1.3 Elect Director Howard W. Barker, Jr. For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For Against Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For Against Management 17 Provide for Cumulative Voting Against For Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For For Management 9 Elect Director William H. Swanson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management 12 Approve Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David H. Hannah For For Management 1.2 Elect Director Mark V. Kaminski For For Management 1.3 Elect Director Gregg J. Mollins For For Management 1.4 Elect Director Andrew G. Sharkey, III For For Management 2 Declassify the Board of Directors Against For Shareholder 3 Ratify Auditors For For Management 4 Other Business For Against Management RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Lazaridis For For Management 1.2 Elect Director James Estill For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Roger Martin For For Management 1.5 Elect Director John Richardson For For Management 1.6 Elect Director Barbara Stymiest For For Management 1.7 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Bush For Withhold Management 1.2 Elect Director Norman A. Ferber For Withhold Management 1.3 Elect Director Gregory L. Quesnel For Withhold Management 2 Ratify Auditors For For Management SCHERING-PLOUGH CORP. Ticker: SGP Security ID: 806605101 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect P. Camus as Director For For Management 1.2 Elect P. Currie as Director For For Management 1.3 Elect J.S. Gorelick as Director For For Management 1.4 Elect A. Gould as Director For For Management 1.5 Elect T. Isaac as Director For For Management 1.6 Elect K.V. Kamath as Director For For Management 1.7 Elect N. Kudryavtsev as Director For For Management 1.8 Elect A. Lajous as Director For For Management 1.9 Elect M.E. Marks as Director For For Management 1.10 Elect L.R. Reif as Director For For Management 1.11 Elect T.I. Sandvold as Director For For Management 1.12 Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Approve 2010 Omnibus Stock Incentive For Against Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Stephen J. Luczo as Director For For Management 1b Election Frank J. Biondi, Jr. as For For Management Director 1c Election William W. Bradley as Director For For Management 1d Election David F. Marquardt as Director For For Management 1e Election Lydia M. Marshall as Director For For Management 1f Election Albert A. Pimentel as Director For For Management 1g Election C.S. Park as Director For For Management 1h Election Gregorio Reyes as Director For For Management 1i Election John W. Thompson as Director For For Management 1j Election Edward J. Zander as Director For For Management 2 Increase Number of Shares Reserved For For Management Under Seagate Technology's Employee Stock Purchase Plan in the Amount of 10 Million Shares 3 Approve Employee Stock Option Exchange For Against Management Program 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Transact Other Business (Non-Voting) None None Management SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: APR 14, 2010 Meeting Type: Special Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of The Scheme Of Arrangement, For For Management A Copy Of Which Is attached To The Accompanying Proxy Statement As Annex A . 2 Approval Of A Motion To Adjourn The For For Management Special Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders 1 Approval Of The Cancellation Of For For Management Seagate-Cayman's Share Capital,which Is Necessary In Order To Effect The Scheme Of Arrangement and Is A Condition To Proceeding With The Scheme Of Arrangement(the Capital Reduction Proposal ). 2 Approval Of The Creation Of For For Management Distributable Reserves Of Seagate-Ireland Which Are Required Under Irish Law In Order To Permit Us To Pay Dividends And Repurchase Or Redeem Shares 3 Approval Of A Motion To Adjourn The For For Management Meeting To A Later Date To Solicit Additional Proxies If There Are Insufficient Proxies Or Shareholders, All As More Fully Described In Proxy Statement STARBUCKS CORP. Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 24, 2010 Meeting Type: Annual Record Date: JAN 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard Schultz For For Management 1.2 Elect Director Barbara Bass For For Management 1.3 Elect Director William W. Bradley For For Management 1.4 Elect Director Mellody Hobson For For Management 1.5 Elect Director Kevin R. Johnson For For Management 1.6 Elect Director Olden Lee For For Management 1.7 Elect Director Sheryl Sandberg For For Management 1.8 Elect Director James G. Shennan, Jr. For For Management 1.9 Elect Director Javier G. Teruel For For Management 1.10 Elect Director Myron E. Ullman, III For For Management 1.11 Elect Director Craig E. Weatherup For For Management 2 Ratify Auditors For For Management 3 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers STERIS CORP. Ticker: STE Security ID: 859152100 Meeting Date: JUL 23, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Breeden For For Management 1.2 Elect Director Cynthia L. Feldmann For For Management 1.3 Elect Director Robert H. Fields For For Management 1.4 Elect Director Jacqueline B. Kosecoff For For Management 1.5 Elect Director Kevin M. McMullen For For Management 1.6 Elect Director Walter M Rosebrough, Jr. For For Management 1.7 Elect Director Mohsen M. Sohi For For Management 1.8 Elect Director John P. Wareham For For Management 1.9 Elect Director Loyal W. Wilson For For Management 1.10 Elect Director Michael B. Wood For For Management 2 Ratify Auditors For For Management T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For For Management 2 Elect Director James T. Brady For For Management 3 Elect Director J. Alfred Broaddus, Jr. For For Management 4 Elect Director Donald B. Hebb, Jr. For For Management 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Brian C. Rogers For For Management 7 Elect Director Alfred Sommer, PHD For For Management 8 Elect Director Dwight S. Taylor For For Management 9 Elect Director Anne Marie Whittemore For For Management 10 Ratify Auditors For For Management TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Calvin Darden For For Management 2 Elect Director Anne M. Mulcahy For For Management 3 Elect Director Stephen W. Sanger For For Management 4 Elect Director Gregg W. Steinhafel For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Articles of Incorporation For For Management 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TEMPUR-PEDIC INTERNATIONAL INC. Ticker: TPX Security ID: 88023U101 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mark Sarvary For For Management 2 Elect Director Evelyn Dilsaver For For Management 3 Elect Director Francis A. Doyle For For Management 4 Elect Director John A. Heil For For Management 5 Elect Director Peter K. Hoffman For For Management 6 Elect Director Sir Paul Judge For For Management 7 Elect Director Nancy F. Koehn For For Management 8 Elect Director Christopher A. Masto For For Management 9 Elect Director P. Andrews McLane For For Management 10 Elect Director Robert B. Trussell, Jr. For For Management 11 Ratify Auditors For For Management 12 Approve Executive Incentive Bonus Plan For For Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward P. Boykin For For Management 2 Elect Director Cary T. Fu For For Management 3 Elect Director Victor L. Lund For For Management 4 Ratify Auditors For For Management TERRA INDUSTRIES INC. Ticker: TRA Security ID: 880915103 Meeting Date: NOV 20, 2009 Meeting Type: Proxy Contest Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1.1 Elect Director Martha O. Hesse For None Management 1.2 Elect Director Dennis McGlone For None Management 1.3 Elect Director Henry R. Slack For None Management 2 Ratify Auditors For None Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None None 1.1 Elect Director John N. Lilly For For Shareholder 1.2 Elect Director David A. Wilson For For Shareholder 1.3 Elect Director Irving B. Yoskowitz For For Shareholder 2 Ratify Auditors For For Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D.A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management TIMKEN COMPANY, THE Ticker: TKR Security ID: 887389104 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Griffith For For Management 1.2 Elect Director John A. Luke, Jr. For Withhold Management 1.3 Elect Director Frank C. Sullivan For For Management 1.4 Elect Director Ward J. Timken For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Declassify the Board of Directors For For Management 5 Permit Board to Amend Bylaws Without For For Management Shareholder Consent TJX COMPANIES, INC., THE Ticker: TJX Security ID: 872540109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director David A. Brandon For For Management 4 Elect Director Bernard Cammarata For For Management 5 Elect Director David T. Ching For For Management 6 Elect Director Michael F. Hines For For Management 7 Elect Director Amy B. Lane For For Management 8 Elect Director Carol Meyrowitz For For Management 9 Elect Director John F. O'Brien For For Management 10 Elect Director Willow B. Shire For For Management 11 Elect Director Fletcher H. Wiley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation TRANSDIGM GROUP INCORPORATED Ticker: TDG Security ID: 893641100 Meeting Date: FEB 17, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mervin Dunn For For Management 1.2 Elect Director Michael Graff For For Management 2 Ratify Auditors For For Management UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director F. Duane Ackerman For For Management 1.2 Elect Director Michael J. Burns For For Management 1.3 Elect Director D. Scott Davis For For Management 1.4 Elect Director Stuart E. Eizenstat For For Management 1.5 Elect Director Michael L. Eskew For For Management 1.6 Elect Director William R. Johnson For For Management 1.7 Elect Director Ann M. Livermore For Withhold Management 1.8 Elect Director Rudy Markham For For Management 1.9 Elect Director John W. Thompson For For Management 1.10 Elect Director Carol B. Tome For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For Against Management Election of Directors UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Jean-Pierre Garnier, For For Management Ph.D. 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Carlos M. Gutierrez For For Management 1.6 Elect Director Edward A. Kangas For For Management 1.7 Elect Director Charles R. Lee For For Management 1.8 Elect Director Richard D. McCormick For For Management 1.9 Elect Director Harold McGraw, III For For Management 1.10 Elect Director Richard B. Myers For For Management 1.11 Elect Director H. Patrick Swygert For For Management 1.12 Elect Director Andre Villeneuve For For Management 1.13 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation VALEANT PHARMACEUTICALS INTERNATIONAL Ticker: VRX Security ID: 91911X104 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director Brandon B. Boze For For Management 2 Election Director J. Michael Pearson For For Management 3 Election Director Norma A. Provencio For For Management 4 Election Director Stephen F. Stefano For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Ratify Auditors For For Management VERIFONE SYSTEMS, INC. Ticker: PAY Security ID: 92342Y109 Meeting Date: JUN 30, 2010 Meeting Type: Annual Record Date: MAY 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Alspaugh For For Management 1.2 Elect Director Douglas G. Bergeron For For Management 1.3 Elect Director Leslie G. Denend For For Management 1.4 Elect Director Alex W. Hart For For Management 1.5 Elect Director Robert B. Henske For For Management 1.6 Elect Director Richard A. McGinn For For Management 1.7 Elect Director Eitan Raff For For Management 1.8 Elect Director Charles R. Rinehart For For Management 1.9 Elect Director Jeffrey E. Stiefler For For Management 2 Ratify Auditors For For Management VERISIGN, INC. Ticker: VRSN Security ID: 92343E102 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. James Bidzos For For Management 1.2 Elect Director William L. Chenevich For For Management 1.3 Elect Director Kathleen A. Cote For For Management 1.4 Elect Director Mark D. McLaughlin For For Management 1.5 Elect Director Roger H. Moore For For Management 1.6 Elect Director John D. Roach For For Management 1.7 Elect Director Louis A. Simpson For For Management 1.8 Elect Director Timothy Tomlinson For For Management 2 Approve Executive Incentive Bonus Plan For Against Management 3 Ratify Auditors For For Management VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 20, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Matschullat For For Management 1.2 Elect Director Cathy E. Minehan For For Management 1.3 Elect Director David J. Pang For For Management 1.4 Elect Director William S. Shanahan For For Management 1.5 Elect Director John A. Swainson For For Management 2 Ratify Auditors For For Management VISTAPRINT NV Ticker: VPRT Security ID: G93762204 Meeting Date: AUG 6, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Netherlands VISTAPRINT NV Ticker: VPRT Security ID: N93540107 Meeting Date: NOV 17, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 A Vote For The Election Of Nominee John For Did Not Vote Management J. Gavin, Jr. 2 A Vote For The Election Of Nominee For Did Not Vote Management George M. Overholser 3 A Vote For The Election Of Nominee Mark For Did Not Vote Management T. Thomas 4 Approve Our Performance Incentive Plan For Did Not Vote Management For Covered Employees 5 Appoint Ernst & Young Llp As Our For Did Not Vote Management Independent Registered Publicaccounting Firm For The Fiscal Year Ending June 30, 2010 WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S. Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Approve Omnibus Stock Plan For Against Management 18 Amend Sharesave Plan For For Management 19 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 20 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 21 Report on Political Contributions Against Against Shareholder 22 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 23 Require Suppliers to Adopt CAK Against Against Shareholder 24 Report on Process for Identifying and Against Against Shareholder Prioritizing Public Policy Activities WALT DISNEY COMPANY, THE Ticker: DIS Security ID: 254687106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Sheryl Sandberg For For Management 13 Elect Director Orin C. Smith For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Amend Articles of Incorporation to For For Management Delete Certain Tracking Stock Provisions 19 Amend Articles of Incorporation to For For Management Delete Classified Board Transition Provisions 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Ex-Gay Status WALTER ENERGY, INC. Ticker: WLT Security ID: 93317Q105 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard L. Clark, Jr. For For Management 1.2 Elect Director Jerry W. Kolb For For Management 1.3 Elect Director Patrick A. Kriegshauser For For Management 1.4 Elect Director Joseph B. Leonard For For Management 1.5 Elect Director Bernard G. Rethore For For Management 1.6 Elect Director George R. Richmond For For Management 1.7 Elect Director Michael T. Tokarz For For Management 1.8 Elect Director A.J. Wagner For For Management 2 Ratify Auditors For For Management WATERS CORPORATION Ticker: WAT Security ID: 941848103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Bekenstein For For Management 1.2 Elect Director Michael J. Berendt For For Management 1.3 Elect Director Douglas A. Berthiaume For For Management 1.4 Elect Director Edward Conard For For Management 1.5 Elect Director Laurie H. Glimcher For For Management 1.6 Elect Director Christopher A. Kuebler For For Management 1.7 Elect Director William J. Miller For For Management 1.8 Elect Director Joann A. Reed For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For For Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For For Management 5 Election Director Enrique Hernandez, For For Management Jr. 6 Election Director Donald M. James For For Management 7 Election Director Richard D. McCormick For For Management 8 Election Director Mackey J. McDonald For For Management 9 Election Director Cynthia H. Milligan For For Management 10 Elect Director Nicholas G. Moore For For Management 11 Elect Director Philip J. Quigley For Against Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Robert K. Steel For For Management 15 Elect Director John G. Stumpf For For Management 16 Elect Director an G. Swenson For For Management 17 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 18 Increase Authorized Common Stock For For Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 21 Require Independent Board Chairman Against Against Shareholder 22 Report on Charitable Contributions Against Against Shareholder 23 Report on Political Contributions Against Against Shareholder WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 11, 2009 Meeting Type: Annual Record Date: SEP 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter D. Behrendt For For Management 2 Elect Director Kathleen A. Cote For For Management 3 Elect Director John F. Coyne For For Management 4 Elect Director Henry T. DeNero For For Management 5 Elect Director William L. Kimsey For For Management 6 Elect Director Michael D. Lambert For For Management 7 Elect Director Matthew E. Massengill For For Management 8 Elect Director Roger H. Moore For For Management 9 Elect Director Thomas E. Pardun For For Management 10 Elect Director Arif Shakeel For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Ratify Auditors For For Management WILLIAMS-SONOMA, INC. Ticker: WSM Security ID: 969904101 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Laura J. Alber For For Management 1.2 Elect Director Adrian D.P. Bellamy For For Management 1.3 Elect Director Patrick J. Connolly For For Management 1.4 Elect Director Adrian T. Dillon For For Management 1.5 Elect Director Anthony A. Greener For For Management 1.6 Elect Director Ted W. Hall For For Management 1.7 Elect Director Michael R. Lynch For For Management 1.8 Elect Director Sharon L McCollam For For Management 1.9 Elect Director Richard T. Robertson For For Management 1.10 Elect Director David B. Zenoff For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management WMS INDUSTRIES INC. Ticker: WMS Security ID: 929297109 Meeting Date: DEC 10, 2009 Meeting Type: Annual Record Date: OCT 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold H. Bach, Jr. For For Management 1.2 Elect Director Robert J. Bahash For For Management 1.3 Elect Director Brian R. Gamache For For Management 1.4 Elect Director Patricia M. Nazemetz For For Management 1.5 Elect Director Louis J. Nicastro For For Management 1.6 Elect Director Neil D. Nicastro For For Management 1.7 Elect Director Edward W. Rabin, Jr For For Management 1.8 Elect Director Ira S. Sheinfeld For For Management 1.9 Elect Director Bobby L. Siller For For Management 1.10 Elect Director William J. Vareschi, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management Equity Growth 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.J. Alpern For For Management 1.2 Elect Director R.S. Austin For For Management 1.3 Elect Director W.M. Daley For Withhold Management 1.4 Elect Director W.J. Farrell For Withhold Management 1.5 Elect Director H.L. Fuller For Withhold Management 1.6 Elect Director W.A. Osborn For Withhold Management 1.7 Elect Director D.A.L. Owen For For Management 1.8 Elect Director R.S. Roberts For For Management 1.9 Elect Director S.C. Scott, III For For Management 1.10 Elect Director W.D. Smithburg For Withhold Management 1.11 Elect Director G.F. Tilton For For Management 1.12 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For Against Management 1.2 Elect Peter Menikoff as Director For Against Management 1.3 Elect Robert Ripp as Director For Against Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For Against Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share ACI WORLDWIDE, INC. Ticker: ACIW Security ID: 004498101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alfred R. Berkeley, III For For Management 1.2 Elect Director John D. Curtis For For Management 1.3 Elect Director Philip G. Heasley For For Management 1.4 Elect Director James C. McGroddy For For Management 1.5 Elect Director Harlan F. Seymour For For Management 1.6 Elect Director John M. Shay, Jr. For For Management 1.7 Elect Director John E. Stokely For For Management 1.8 Elect Director Jan H. Suwinski For For Management 2 Ratify Auditors For For Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 16, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For For Management 5 Elect Director Shantanu Narayen For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Auditors For For Management AFFILIATED COMPUTER SERVICES, INC. Ticker: ACS Security ID: 008190100 Meeting Date: FEB 5, 2010 Meeting Type: Special Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francisco R. Gros For Withhold Management 1.2 Elect Director Gerald B. Johanneson For For Management 1.3 Elect Director George E. Minnich For For Management 1.4 Elect Director Curtis E. Moll For For Management 2 Ratify Auditors For For Management ALLIED WORLD ASSURANCE HOLDINGS LTD Ticker: AWH Security ID: G0219G203 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor A.1 Elect Barbara T. Alexander as Class II For For Management Director A.2 Elect Patrick de Saint-Aignan as Class For For Management II Director A.3 Elect Scott Hunter as Class II Director For For Management B.1 Elect J. Michael Baldwin as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.2 Elect Scott A. Carmilani as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.3 Elect John Clifford as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.4 Elect Hugh Governey as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.5 Elect John T. Redmond as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Europe) Limited) B.6 Elect J. Michael Baldwin as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.7 Elect Scott A. Carminlani as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.8 Elect John Clifford as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.9 Elect Hugh Governey as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited) B.10 Elect John T. Redmond as Eligible For For Management Subsidiary Director (Allied World Assurance Company (Reinsurance) Limited)
